 Case 2:20-cv-00016-LGW-BWC Document 10 Filed 04/30/20 Page 1 of 3




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division

DANA H. ATKINS,

      Plaintiff,
                                                No. 2:20—CV-16
      v.

GEORGIA HOUSING AND FINANCE
AUTHORITY d/b/a STATE HOME
MORTGAGE,

      Defendant.

                                  ORDER

      This matter is before the Court on Defendant Georgia Housing

and Finance Authority’s (“GHFA”) Motion to Dismiss Plaintiff Dana

Atkins’ pro se Complaint. Dkt. No. 6. In the Complaint, Atkins

asserts claims against GHFA for violations of certain provisions

of the Code of Federal Regulations, “Failure to Comply with a

Bankruptcy Court Order,” “Breach of Good Faith and Fair Dealing,”

and   “Violation   of   Housing   and   Urban   Development   Foreclosure

Rules.” See Dkt. No. 2-1 at 35-38. On March 16, GHFA moved to

dismiss the Complaint under Rule 12(b)(6) of the Federal Rules of

Civil Procedure for failure to state a claim. Dkt. No. 6. Atkins

has not responded to GHFA’s motion.

      Pursuant to Local Rule 7.5, a party opposing a motion “shall

serve and file a response within fourteen (14) days of service of
 Case 2:20-cv-00016-LGW-BWC Document 10 Filed 04/30/20 Page 2 of 3



the motion” and “[f]ailure to respond within the applicable time

period shall indicate that there is no opposition to a motion.”

S.D.    Ga.   L.R.   7.5.   Here,   GHFA   appended   to   its   Motion   a

certification that on March 16, 2020 it had electronically filed

its Motion to Dismiss with the Court’s electronic filing system

and, on the same day, mailed its Motion to Atkins’ address of

record via the United States Mail. Dkt. No. 6 at 3.

       Though the requisite fourteen days for Atkins to respond to

GHFA’s motion has long passed, the Court is reluctant to grant

GHFA’s dispositive motion without either receiving a response from

Atkins or otherwise ensuring that Atkins has been “advised of the

potential ramifications caused by his failure to respond.” Turner

v. Jarriel, No. 6:12cv30, 2012 U.S. Dist. LEXIS 171187, at *1 (S.D.

Ga. Dec. 3, 2012). However, the Court must also balance the

interests of pro se parties against the interest of judicial

economy and allowing GHFA to have its case litigated. Rush v. IRS,

No. 85-1173, 1987 U.S. Dist. LEXIS 14778, at *8 (S.D. Ala. 1987)

(“The Court has given the plaintiff special consideration in this

matter because she is proceeding pro se. However, judicial economy

mandates that prosecution of a case must move forward toward

adjudication or at some point be terminated.”). Accordingly, it is

hereby ORDERED that Atkins shall file any opposition to GHFA’s

Motion to Dismiss or otherwise inform the Court of his decision

not to object to GHFA’s motion within fourteen (14) days of the


                                     2
 Case 2:20-cv-00016-LGW-BWC Document 10 Filed 04/30/20 Page 3 of 3



date of this Order. Failure to respond adequately in accordance

with this Order may result in dismissal of his action, with or

without prejudice.


     SO ORDERED, this 30th day of April, 2020.




                                                                _
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                   3
